The opinion of the court was delivered by
Reavis, J.
This is the second appeal in this cause. The
first was heard and determined and is reported in 17 Wash. 209 (49 Pac. 237), and the exhaustive discussion, with the full statement of facts there found renders it unnecessary to re-state the case here. There was, further, an opinion, on a petition for rehearing, 17 Wash. 222 (50 Pac. 1024). The cause is now here again and the appellants complain *491that the superior court erred in overruling appellant’s objection to the introduction of any evidence against the appellant Flora A. Averill, and in overruling hex' motion subsequently made to- direct a vei'dict in her favor, and that the court erred in denying appellant’s application to amend their answer. Several errors are assigned upon the ruling of the superior court upon the admission of evidence in the ease, but in the view here taken of the controversy the introduction of, or objection to, such testimony was immaterial. The cause had been tried in the superior-court upon the same pleadings and heard upon appeal in this court. The liability of Flora A. Averill seems to have-been questioned by appellants only at the commencement of the last trial, and appellants then requested to file an amended answer, which was resisted by the respondent. At this stage in the history of the cause it was a matter-peculiarly within the discretion of the superior court whether an amended answer could he filed and such discretion evidently was not abused. In view of the complete review of the essential features of this cause in the-former opinion of the court, we do not think that it would be of any value to again discuss many of the questions or much of the argument made by appellants.
The judgment of the superior court is affirmed.
Scott, C. J., and Dunbab, Andeks and Gordon, JJ.,. concur.